NUMBER 13-18-00303-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE RANDALL BOLIVAR


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Benavides1

        Relator Randall Bolivar, proceeding pro se, filed a petition for writ of mandamus in

the above cause on June 13, 2018. Through this original proceeding, relator contends

that he is entitled to mandamus relief voiding a warrant. The purpose of the petition for

writ of mandamus was to “correct Bolivar’s Fugitive Felon status in his U.S. Department

of Veteran’s Affairs . . . claims for Disability Compensation Benefits and Payments for the

Relator and his minor children, which are being denied due to . . . incorrect information.”


        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
This Court requested that the State of Texas, acting by and through the District Attorney

of Kleberg County, Texas, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

In response, the State asserts that the trial court properly issued a capias when Bolivar

failed to appear in court and he was returned to Kleberg County pursuant to the capias.

According to the State, the trial court lacked a ministerial duty to withdraw the capias

when relator was arrested in another jurisdiction. The State ultimately asserts that this

mandamus is moot.

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that relator has not shown himself

entitled to the relief sought. Accordingly, we deny the petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a). Further, to the extent that relator may be seeking relief against

the United States Department of Veterans Affairs, we note that, with limited exceptions,

we lack jurisdiction to review administrative decisions pertaining to the denial of veterans’



                                             2
benefits. See 38 U.S.C. § 511(a) (West, Westlaw through P.L. 115-193); King v. U.S.

Dept. of Veterans Affairs, 728 F.3d 410, 412 (5th Cir. 2013).



                                                                GINA M. BENAVIDES,
                                                                Justice


Delivered and filed the
11th day of July, 2018.




                                            3